UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1393



BILLY G. MARTIN,

                                              Plaintiff - Appellant,

          versus


MICHAEL HOLLAND, Trustee; JOSEPH P. BRENNAN,
Trustee; MARTY D. HUDSON, Trustee; B. V.
HYLER, Trustee; Trustees of the 1974 Pension
Plan,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-04-72)


Submitted:   November 22, 2006             Decided:   April 6, 2007


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, WOLFE, WILLIAMS & RUTHERFORD, Norton,
Virginia, for Appellant. Glenda S. Finch, Deputy General Counsel,
Carolyn O. Dutrow, Assistant General Counsel, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy   G.    Martin    appeals     the   district    court’s   order

dismissing his complaint alleging a violation of the Employee

Retirement Income Security Act.           We have reviewed the record and

find no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.            Martin v. Holland, No. CA-04-72

(W.D. Va. Mar. 5, 2005).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -